Granger, J.
The action is at law, and -was tried below to toe ■court without a jury. The petition -shows: That toe defendant had sold to the plaintiff toe patent for -one-half toe state of Missouri for five thousand dollars in cash. That in mailing toe sale toe defendant 'represented toe patent to be worth fen thousand dollars; that toe burners were great fuel savers, and in successful use fin all toe Eastern states, and particularly at Columbus, Ohio, and Muscatine, Iowa; -that the burners would consume but one gallon of low-grade oil fin eight hours; that he toad made sales of territory to different ones for specified amounts, including -the state of Iowa, to one Hud'dler, of Miuscatine, Iowa, for -six thousand dollars. That said representation was false. That toe -patent is worthless. And -damage is asked. The answer is a denial, and a showing that toe defendant sold toe state of Missouri to one Quinn, and that at toe instance of Quinn he made toe conveyance of 'the right to manufacture and sell in Missouri to Quinn -and the plaintiff.
1. The finding of toe district court was in general terms for toe plaintiff, in toe sum of two -thousand two hundred and seventy dollars. The legal effect of this general finding is the finding of -specific facts essential to its -support, wherein su-ch specific findings -have support in toe evidence; that is every specific fact necessary to support the general finding, if there is evidence for its support, will be presumed. The contention of toe -case is that toe judgment is not warranted by toe evidence. While it is true 'that, as to some of toe -facts, they are not established, we think that no one -can read toe evidence without being convinced tout toe defendant, with toe aid of Quinn perpetrated a gross fraud on toe plaintiff by misrepresentations as to the character *737of the burner, the manufacture -of it, and the use of it. There is no doubt of this. It is a dear case of fraud, and the judgment has full 'Support in the evidence. It is of no use to set out some parts of it. and all cannot well be presented.
II. There is an Assignment that “the court erred in admitting testimony objected to by the defendant, and in excluding testimony offered 'by the defendant, on the trial.” 'The assignment is too Indefinite. See Wire Co. v Rice, 70 Iowa, 14 (29 N. W. Rep. 784), and Armstrong v. Killen, 70 Iowa, 51 (30 N. W. Rep. 14). The judgment is affirmed.